ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Assessment & Training Solutions              )      ASBCA Nos. 59289, 59409
 Consulting Corporation                      )
                                             )
Under Contract No. M00264-10-D-0013          )

APPEARANCE FOR THE APPELLANT:                       Ira E. Hoffman, Esq.
                                                     Offit Kurman, P.A.
                                                     Bethesda, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Laurie Baird Hurley, Esq.
                                                     Associate Counsel
                                                     Quantico Area Counsel Office
                                                     Quantico, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 6 November 2014



                                                 ~~
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59289, 59409, Appeals of
Assessment & Training Solutions Consulting Corporation, rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals